Citation Nr: 0018779	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-11 370	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran had verified active service from April 1964 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In October 1998, during the pendency of his claim, 
the veteran was granted a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
effective from October 1996.  The veteran has not appealed 
this action; however, his representative indicated in a June 
2000 informal brief on appeal that the veteran sought what 
essentially amounts to an earlier effective date for his TDIU 
award.  As this issue is not before the Board at this time, 
it is referred to the RO for clarification and appropriate 
action.  


FINDING OF FACT

On April 13, 1998, prior to the promulgation of a decision in 
the appeal but subsequent to the filing of a substantive 
appeal, the VA, and thus the Board, received notification 
from the appellant that a withdrawal of his appeal of the 
issue of an increased evaluation for bronchial asthma was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased 
evaluation for bronchial asthma have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  On April 13, 1998, 
the appellant withdrew this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.


		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


